Citation Nr: 0019751	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  95-05 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of fracture of the right first metacarpal, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served honorably on active duty in the U.S. Army 
from January 1977 to August 1978.  

This appeal initially arose before the Board of Veterans' 
Appeals (Board) from a May 1994 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied an evaluation in excess 
of 20 percent.  During the pendency of the appeal, a 
temporary total rating was assigned for the periods from 
March 10, 1995, to March 31, 1996, and from July 12, 1996, to 
September 30, 1996.  

The issue on appeal was remanded by the Board in December 
1998 for further development.  At that time, the Board also 
issued a decision denying entitlement to an extension of a 
temporary total evaluation for the period from April 1, 1996, 
to July 11, 1996, and also denying entitlement to an 
evaluation in excess of 20 percent for the period prior to 
March 10, 1995, and for the period from April 1, 1996, to 
July 11, 1996.  During the pendency of this appeal, the 
veteran relocated to Arkansas, and the North Little Rock RO 
currently has jurisdiction over the claim on appeal.  

The veteran's representative, in a June 2000 written 
statement, raised a claim for entitlement to service 
connection for arthritis of the right wrist.  Since this 
issue has not been developed by the RO, it is referred to the 
RO for appropriate action.  The issue is not inextricably 
intertwined with the issue on appeal and therefore would have 
no effect on whether a rating in excess of 20 percent for 
post-operative residuals of fracture of the right first 
metacarpal is warranted.  Kellar v. Brown, 6 Vet. App. 157 
(1994).


FINDING OF FACT

The veteran's post-operative residuals of fracture of the 
right first metacarpal are currently manifested by complaints 
of pain with marked laxity of the supportive ligamentum 
structures, decreased capability of gripping, weak or 
nonexistent pinches, no free rotary movement, and minimally 
decreased pinprick sensation, hyperpathia, and allodynia 
along the dorsum of the right thumb and hand in the 
distribution of the superficial cutaneous branch of the 
radial nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for limitation of motion of the right thumb have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5224 (1999).

2.  The criteria for a 20 percent evaluation for neuralgia of 
the radial nerve are met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.68, 4.124a, Diagnostic Codes 8514, 8714 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claim for a higher evaluation is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented a claim which is 
plausible.  A claim that a condition has become more severe 
is well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This case has been remanded for further development, and VA 
examinations and a radiological evaluation were performed 
pursuant to the claim for benefits.  Also, service medical 
records, VA treatment records and private treatment records 
have been obtained.  The veteran provided testimony at a 
hearing before RO personnel.  For these reasons, the Board 
finds that VA's duty to assist the appellant, 38 U.S.C.A. 
§ 5107(a) (West 1991), has been discharged.  Furthermore, the 
undersigned finds that this case has been adequately 
developed for appellate purposes.  A disposition on the 
merits is now in order.

In evaluating the veteran's request for a higher evaluation, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities. 38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991). 

The Board has reviewed all of the evidence of record.  
Service medical records show that in September 1977, the 
veteran injured his right hand while participating in a 
football game.  In December 1977, he was assessed with a 
Bennett's fracture of the right thumb.  Pursuant to a January 
1979 rating decision, service connection was established for 
healed Bennett's fracture of the right first metacarpal.

A VA hospital report shows that in August 1990 the veteran 
underwent fusion of the right first carpal metacarpal (CMC) 
joint as treatment for degenerative arthritis with complaints 
of constant pain and swelling.  In March 1995, he underwent a 
second fusion procedure for the right first CMC joint due to 
continued pain.  A July 1996 orthopedic treatment note shows 
that he was felt to have de Quervain's type syndrome, 
possibly secondary to the retained hardware.  Operative 
records show that in July 1996, the veteran underwent 
ambulatory surgery which included removal of the hardware in 
his right thumb along with a de Quervain's release.  
Operative findings included stable union of the CMC joint and 
extensive scarring around the superficial radial nerve, for 
which neurolysis was performed.  

A September 1996 progress note shows well-healed incisions 
and no tenderness in the CMC joint and the extensor pollicis 
brevis/abductor pollicis longus tunnel.  Range of motion in 
the metaphalangeal and interphalangeal joints is good, and an 
assessment of solid first CMC fusion is given.  The veteran 
is capable of resuming full work and regular duty with no 
restrictions.  It notes further that the veteran has been in 
a thumb spica splint since May 1995, and that the splint, 
which immobilized the thumb and related joints, is no longer 
required.  

A November 1996 record noted that the veteran had completed a 
two-year VA alcohol and drug rehabilitation and treatment 
program wherein the treatment goals and objectives were 
attained.  He was encouraged to consider becoming a program 
volunteer.

During his September 1997 hearing, the veteran testified that 
he was not employed but that he was waiting to hear about a 
VA maintenance job for which he had applied.  He stated that 
he went back to work in September 1996 as a VA clerk and that 
he was able to perform that job without using his thumb.  He 
also stated that he had a typewriter that he used "a lot 
without using my thumb."  He stated that on a daily basis 
his hand bothers him when he is playing with his son and that 
he cannot lift him or handle him in certain ways.  He stated 
that the lower forearm was painful to touch and that when the 
weather is bad, the pain is at times excruciating.  The 
veteran also reported limited hand movement.  However, he 
stated that he used his "alternate hand now for a lot of 
regular things that I would do."

VA treatment records following his third CMC surgery include 
an October 1998 record which noted complaints of pain and 
decreased range of motion of the thumb.  Examination revealed 
misalignment and very restricted motion of the thumb.

Pursuant to the Board's December 1998 remand, the veteran 
underwent VA orthopedic and neurologic examinations in 
February and March 1999, respectively.  At the time of the 
orthopedic examination he complained of "pain on contact 
over the surgical area on the dorsal radial side of the 
thumb" and "electrical shock-like pain that radiates into 
the thumb when the area is hit."  He also had "decreased 
capability of gripping any type of hand-forearm activity 
involving pronation and supination . . . ."  It was noted 
that "thumb stabilization produces thumb pain as would occur 
with a doorknob or unscrewing a fruit jar."

The veteran was noted to be right-handed.  Scars in the area 
of the wrist, snuffbox, and thumb were also noted.  He had 
"a tendency to not bring the thumb down into a fist-clenched 
position."  The examiner surmised that this was a protective 
action.  Examination revealed that "[p]alpation or 
percussion in the central aspect of the vertical incision 
produces stinging and burning out along the course of the 
thumb."  There were weak pinches between the thumb and the 
index and middle fingers, and he was incapable of opposition 
pinches between the ring and little finger.  There was "a 
fullness of the soft tissues and the radial [CMC] 
articulation", but firm palpation was impossible due to 
"hypersensitivity."  The examiner noted that "[m]oving 
distally [there was] marked laxity of the supportive 
ligamentum structures in the metacarpal phalangeal [MP] 
articulation of the thumb, particularly when the thumb was 
brought into forced adduction or abduction."  It was also 
noted that "[o]n the right, rotary movement of the thumb at 
the [CMC] are not free (fused)."

There was "complete passive range of motion of the 
interphalangeal articulation of the thumb."  There was 
"depression of strength in the extensor pollicis longus and 
brevis and weak adductors and he oppose[d] weakly in spite of 
the fact that there was no atrophy in the interosseous thumb 
or ball of the thumb."  The examiner noted that "[s]ensory 
evaluation reveal[ed] a thin strip of hypalgesia and 
hypesthesia along the course of the dorsum of the MP 
articulation of the thumb extending out into the distal 
phalanx."  The strip was "3/4 of an inch in width and 
approximately 3 inches in length."

The examiner reviewed the X-rays of the right hand and noted 
there was "surgical fusion at the [CMC]."  The report noted 
that "[t]he MP articulation show[ed] a deviation of 
alignment of the proximal phalanx and the shaft of the 
metacarpal with heterotrophic ossification along the lateral 
border of the MP joint."  The impression included "1.  
Remote injury, carpal metacarpal, right thumb. 2.  Remote 
arthrodesis, successful, [CMC], right thumb.  3.  Subluxation 
instability, [MP] articulation, right thumb (gamekeeper's 
thumb)."

The examiner concluded:

The patient is protective of the hand 
because of the hypersensitivity along the 
course of the radial cutaneous nerve.  
The patient shows some distortion of the 
tissues secondary to the bone overgrowth 
in the area of arthrodesis.  However, it 
does not represent swelling.  It does not 
show sign of muscle spasm.  The patient 
does have evidence of painful motion that 
is described above.  The patient is not 
able to use the hand with the normal 
excursion, strength, speed or 
coordination and endurance would be 
restricted because of the factors listed 
above.

With regards to the [MP] articulation of 
the thumb, there is more movement than 
normal due to joint instability.  This 
would give a weakened movement and would 
also produce pain if the joint is 
stressed beyond its capabilities.  As 
near as can be determined, it is likely 
that this patient's thumb instability has 
resulted from the injury, surgical 
procedures and immobilization since we 
have no intervening trauma to this 
particular joint.

The patient's folder is voluminous but 
was reviewed as closely as possible.  The 
patient's hypersensitivity is extremely 
important in final evaluation of this 
patient as it would serve as an important 
impeding factor to free use of the right 
hand.

The March 1999 VA neurological examination report noted that 
the veteran was currently employed as a service 
representative for NAPA Auto Parts.  It was noted that 
"[m]ost of his job consists of doing business over the 
telephone."  It was also noted that "[h]e does some 
handwriting with his job."  

The examiner noted the veteran's complaints, described in 
detail in connection with the orthopedic examination report, 
above.  The painful area of the thumb described by the 
veteran was "anatomically consistent with the distribution 
of the superficial cutaneous branch of the right radial 
nerve."  The veteran reported that he had received 
medication from a private physician for treatment of 
neuropathic pain but that he had not yet started taking the 
medication.  He stated that his private physician had 
indicated that "some type of neurolytic procedure" might be 
warranted if the medication did not result in pain relief.

The veteran's surgical scars were noted to be well-healed.  
Examination revealed normal muscle bulk of the right hand 
muscles with normal strength and muscle tone and no atrophy 
or fasciculations.  Sensory examination revealed "minimally 
decreased pinprick sensation as well as hyperpathia and 
allodynia along the dorsum of the right thumb and hand in the 
distribution of the superficial cutaneous branch of the 
radial nerve."  The impression was:

Neuralgia of the superficial cutaneous 
branch of the right radial nerve 
secondary to trauma associated with a 
fracture of the right first metacarpal 
bone which occurred in 1977.  This is a 
pure sensory nerve and no weakness 
results from this.  There is evidence of 
sensory loss, allodynia, and hyperpathia 
in the distribution of this sensory 
cutaneous nerve.

The Board has also reviewed private medical evidence dated 
from February 1998 to March 1999.  This evidence included 
February 1999 records from the St. Vincent Family Clinic 
which reported that the veteran worked for "NAPA 
Transportation and drives for them 40 hours a week."  The 
veteran complained of pain, numbness, and tingling throughout 
the thumb.  Some swelling of the MP joint was noted.  
Radicular pain from possible neuromas of the radial nerve was 
also indicated.  The thumb was injected with steroids and the 
use of a thumb spica orthoplast splint was recommended.

A February 1999 written statement from M. M. Moore, M.D., 
noted that the veteran had instability at the MP joint, 
tenderness along the radial aspect of the MP joint, 
instability in the radial and ulnar collateral ligaments, 
mild tenderness near the CMC joint, and decreased grip and 
pinch strength on the right.  A review of X-rays revealed 
bone in the soft tissue along the radial aspect of the MP 
joint.  It was also noted that the veteran described 
significant pain in the thumb.  Surgical options, including 
taking down the CMC joint arthrodesis and providing for an MP 
joint arthrodesis, were noted; however, Dr. Moore recommended 
a bone scan prior to any surgical treatment.

The March 1999 private bone scan of the right hand was found 
to be normal.  In a follow-up written statement from Dr. 
Moore dated in March 1999, Dr. Moore noted that "[a] nerve 
block was performed proximal to the scar near the volar 
aspect of the wrist" and that the veteran "reported 
excellent relief of his symptoms following the nerve block."  
Dr. Moore opined that the veteran "most likely has a neuroma 
of the lateral antebrachial cutaneous nerve at the wrist."  
Recommended treatment included scar massage, desensitization, 
and iontophoresis.  The veteran was also given a prescription 
for Neurontin.

The veteran's post-operative residuals of fracture of the 
right first metacarpal are currently evaluated as 20 percent 
disabling under Diagnostic Code 5299-5224 as analogous to 
ankylosis of the thumb.  38 C.F.R. § 4.71a, Diagnostic Code 
5224 (1999).  Twenty percent is the maximum rating allowable 
under Diagnostic Code 5224 for unfavorable ankylosis of the 
thumb of either the major, as in this case, or the minor 
hand.  The Board has considered the application of 38 C.F.R. 
§§ 4.40 (consider "functional loss" "due to pain"), and 
4.45 (consider "[p]ain on movement, swelling, deformity, or 
atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, because the veteran is now 
in receipt of a 20 percent rating, the maximum allowable 
rating under Diagnostic Code 5224, the provisions of 
38 C.F.R. § 4.40 and § 4.45 need not be separately 
considered.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the Board is precluded 
by regulation from assigning an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from considering whether referral to 
the appropriate first-line official is required.  The Board 
is still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

As the veteran is currently receiving the maximum schedular 
evaluation under Diagnostic Code 5224, the Board has 
considered referral for consideration of 38 C.F.R. 
§ 3.321(b)(1).  However, the Board finds no basis for action 
on the question of the assignment of an extraschedular 
rating.  The evidence shows that the veteran has a full-time 
job which he is able to perform despite his right thumb 
disability.

Under 38 C.F.R. § 4.68 (1999), the combined rating for 
disabilities of an extremity shall not exceed the rating for 
amputation at the elective level.  Diagnostic Code 5152 
pertains to amputation of the thumb, and provides an 
evaluation of 20 percent disabling for amputation of the 
thumb of the major hand at the distal joint or through the 
distal phalanx.  38 C.F.R. § 4.71a, Diagnostic Code (1999).  
For amputation of the thumb of the major hand at the 
metacarpophalangeal joint or through the proximal phalanx, an 
evaluation of 30 percent disabling is appropriate.  Id.  For 
amputation of the thumb of the major hand with metacarpal 
resection, an evaluation of 40 percent disabling is provided.  
Id.  The Board finds the elective level in this case to be 
equivalent with metacarpal resection as the CMC was the site 
of the surgeries and the medical evidence shows that the 
residual disability primarily affects that joint.  This 
decision grants a separate 20 percent evaluation for 
neurological disability, below, which brings the combined 
rating for post-operative residuals of fracture of the right 
first metacarpal to 40 percent, the rating for amputation at 
the elective level in this case. 

The veteran must be compensated for all manifestations of a 
disability to the extent authorized under the regulations, 
subject to 38 C.F.R. § 4.14 which precludes pyramiding, or 
the evaluation of the same manifestation of a disability 
under several Diagnostic Codes.  See also Esteban v. Brown, 6 
Vet. App. 259 (1994).  As Diagnostic Code 5224 does not 
involve neurological deficits and as the medical evidence 
shows that a neurological disability is included in the post-
operative residuals of fracture of the right first 
metacarpal, entitlement to an evaluation under another 
Diagnostic Code which involves neurological disability must 
be considered.

The rating schedule provides that incomplete paralysis of the 
radial nerve will be rated as 50 percent disabling in the 
major extremity where severe, as 30 percent disabling in the 
major extremity where moderate, and as 20 percent disabling 
where mild.  38 C.F.R. § 4.124a, Diagnostic Code 8514 (1999).  
Neuralgia, Diagnostic Code 8714, is rated under the above 
criteria.

The term 'incomplete paralysis,' with 
this and other peripheral nerve injuries, 
indicates a degree of lost or impaired 
function substantially less than the type 
picture for complete paralysis given with 
each nerve, whether due to varied level 
of the nerve lesion or to partial 
regeneration.  When the involvement is 
wholly sensory, the rating should be for 
the mild, or at most, the moderate 
degree.  

38 C.F.R. § 4.124a, Note preceding Diagnostic Code 8510 
(1999).

The totality of the medical evidence shows that the nerve 
involvement associated with the veteran's post-operative 
residuals of fracture of the right first metacarpal is wholly 
sensory.  The March 1999 VA neurological examiner described 
the neurological disability as affecting "a pure sensory 
nerve."  The examiner diagnosed the neurological disability 
as neuralgia of the superficial cutaneous branch of the right 
radial nerve, and the 1999 private treatment records show the 
likely existence of a neuroma.  The only reported 
manifestations of neurological injury have been sensory loss, 
allodynia, and hyperpathia in the distribution of this 
sensory cutaneous nerve.

Based on the above, the Board finds that a 20 percent rating 
based on mild neurological residuals of post-operative 
residuals of fracture of the right first metacarpal should be 
assigned.  No more than a 20 percent rating is warranted 
since the veteran's symptoms are not more than mild.  
Furthermore, a higher rating is not warranted as the combined 
rating for disabilities of the thumb cannot exceed the 40 
rating for amputation of the thumb at the metacarpal level.  
38 C.F.R. § 4.68 (1999).

The evidence of record supports a separate 20 percent rating 
for neuralgia of the radial nerve.  Accordingly, the evidence 
supports the claim for an increased rating for post-operative 
residuals of fracture of the right first metacarpal.


ORDER

A claim for entitlement to an increased evaluation for post-
operative residuals of fracture of the right first 
metacarpal, is granted, to 40 percent, subject to the laws 
and regulations governing the payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

